DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group II, claims 15-20 in the reply filed on October 11, 2022 is acknowledged.
Claim Objections
Claim 15 is objected to because of the following informalities:  claim 15, line 5 the word “ridges” must be corrected to - - edges- -.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US 2007/0249497 A1) alone or in view of Qureshi et al (Journal of Catalysis 376 (2019)180-190).
Applicants’ claimed invention is directed to a catalyst comprising: a SrTiO3 substrate; a plurality of platinum nanoparticles disposed on the substrate; and the plurality of ordered metal nanoparticles having a diameter of 1 to 3 nm and a ratio of facets to edges of less than 0.286.
	Tanaka teaches a catalyst composition which prevents deterioration due to grain growth of Rh and/or Pt, includes a perovskite-type composite oxide represented by the following general formula (1):
           A1-xA'xB1-(y+z)B'yNzO3                             (1)                                                    wherein A represents at least one element selected from alkaline earth metals; A' represents at least one element selected from rare earth elements; B represents at least one element selected from Ti, Zr, and Hf; B' represents at least one element selected from transition elements (excluding rare earth elements, Ti, Zr, Hf, Rh, and Pt) and Al; N represents at least one element selected from Rh and Pt; x represents an atomic ratio satisfying the following condition: 0≤x≤0.4; y represents an atomic ratio satisfying the following condition: 0≤y<0.5; z represents an atomic ratio satisfying the following condition: 0<z≤0.5; and X represents 0 when N represents Pt alone.  See abstract.
Example 21 discloses the production of Sr1.1Ti0.99Pt0.01O3+σ
Example 13 discloses the production of SrTi0.67Al0.28Rh0.05O3
and Examples in Table 1 and Table 3.
	The instant claims differ from Tanaka by reciting the nanoparticles of Pt having a diameter of 1 to 3 nm and further the ratio of facets to edges of less than 0.286.  However, Qureshi teaches a catalyst composition wherein the  metal cluster size in supported metal catalysts impacts the oxidation state of the metal atoms, coordination capability, and finally the catalytic activity-especially when the number of atoms becomes countable. The correlation between metal oxidation state and its catalytic consequences for ultrafine Pt was studied for photocatalytic overall water splitting using a Pt/SrTi03 (photo)catalyst. A distinctive change in catalytic behavior and oxidation state was observed below 100 Pt-atom clusters at ~2 nm. Combining density functional theory (DIT) and experimental characterizations including X-ray absorption spectroscopy (XAS), X-ray photoelectron spectroscopy (XPS), and diffuse reflectance infrared Fourier transform spectroscopy (DRIITS), the smaller Pt clusters obtained by the surface organometallic route (under 100 Pt atoms) were predominantly oxidized and selectively performed photocatalytic water splitting selectively without activation of the water-forming back-reaction from H2 and O2. When the Pt clusters obtained by classical impregnation were larger than 2 nm, they remained metallic (Pt0) and were active for both water splitting and the competing thermal water formation back reaction. In addition, Pt0 clusters are poisoned in the presence of CO, whereas highly dispersed ultra-fine oxidized Pt clusters are insensitive to CO. This paper presents evidence of ultrafine PtOx (below approximately 2 nm clusters).  See abstract.  In regard to facets (length) to edges, every crystalline catalyst structure has a facet to edge ratio, nanocrystal (NC) shape, composition and crystal growth are important parameters that influence the properties of such structures and, therefore, their uses in many fields, including catalysis.
	It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the teachings of the Qureshi in a catalytic composition of Tanaka, a distinctive change in catalytic behavior and oxidation state was observed below 100 Pt-atom clusters at ~2 nm. Combining density functional theory (DIT) and experimental characterizations including X-ray absorption spectroscopy (XAS), X-ray photoelectron spectroscopy (XPS), and diffuse reflectance infrared Fourier transform spectroscopy (DRIITS), the smaller Pt clusters obtained by the surface organometallic route (under 100 Pt atoms) were predominantly oxidized and selectively performed photocatalytic water splitting selectively without activation as taught by Qureshi et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/Primary Examiner, Art Unit 1622